PER CURIAM HEADING






                     NO. 12-05-00008-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§APPEAL FROM THE 173RD

IN THE INTEREST 
OF S.E.M. AND J.D.M.,                                    §     JUDICIAL DISTRICT COURT OF
MINOR CHILDREN

§HENDERSON COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            On December 20, 2004, David Glenn Morgan filed a notice of appeal evidencing his intent
to appeal an order entered after an initial permanency hearing.  On January 19, 2005, this Court
notified Morgan, pursuant to rule of appellate procedure 37.2,  that the clerk’s record received in this
appeal does not contain a final judgment or appealable order and therefore does not show the
jurisdiction of this Court.  We informed Morgan that the appeal would be dismissed unless the
clerk’s record was amended on or before February 3, 2005 to show the jurisdiction of this Court.
            In response to the January 19 notice, Morgan filed a motion for extension of time to provide
a final judgment, which was granted until March 7, 2005.  The deadline for amending the
information in this appeal has passed, and Morgan has not provided the requested final judgment or
appealable order.  Accordingly, this appeal is dismissed  for want of jurisdiction.  See Tex. R. App.
P. 42.3(a), (c).
Opinion delivered March 16, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.



(PUBLISH)